It was the duty of the sheriff, after he received the note for collection, to have had a judgment rendered on it, and an execution issued against Johnson in a reasonable time; and then it was his duty to have gone to the house of Johnson in search of property to levy on. If the sheriff had pursued this course, he must have found property worth as much as the amount of the execution. He had no right to return nulla bona without making any effort to find property at the residence of the defendant in the execution or making any demand of payment or inquiry for property. The general report that Johnson was *Page 288 
insolvent did not excuse the sheriff in his negligence. We may be very certain that if the debt had been the sheriff's own he would have made inquiries, which would have led to the seizure and sale of the debtor's property.
PER CURIAM.                                                No error.
(415)